This cause is before the court upon the filing of a report by the Board of Commissioners on Grievances and Discipline recommending that respondent, Robert K. Larson Jr., be indefinitely suspended.
On August 20, 2010, in case No. 2010-1424, In re Larson, this court accepted respondent’s resignation from the practice of law with disciplinary action pending. Therefore,
It is ordered by the court that case No. 2010-1242 is dismissed.
It is further ordered that respondent be taxed the costs of these proceedings in the amount of $2,305.25, which costs shall be payable to this court by certified check or money order on or before 90 days from the date of this order. It is further ordered that if these costs are not paid in full on or before 90 days from the date of this order, interest at the rate of 10% per annum shall accrue as of 90 days from the date of this order, respondent may be found in contempt, and the matter may be referred to the Attorney General for collection.